DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient portion has peripheral structure but substantially no front or rear structure (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "at least one of transparent and transparent" in the claim.  This limitation is indefinite and unclear.
Claim 12 recites the limitation "the hard portion" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyner et al. (US 2012/0261289) which in the figures disclose the invention as claimed:
In re claim 1: A composite case for an electronic device comprising: a resilient portion 30 dimensioned to cover two end portions of the electronic device and less than half of a back portion of the electronic device (when the front of the device is being protected by the 30); and a rigid portion 12 dimensioned to fit with the resilient portion, the rigid portion 12 dimensioned to provide a cover for at least part of the back portion of the electronic device.
In re claim 3: holes in the rigid portion 12 are filled with resilient material 30.
In re claim 4: a sidewall in the case comprised partially of the rigid portion 12
and the resilient portion 30.
In re claim 6: a region (inside surface) of the rigid portion 12 that is raised toward an electronic device contained by the case (figure 3).
In re claim 7: the raised region (inside surface) is generally rectangular with lines radiating from corners of the rectangle and a center portion of the rectangle (figure 3).
In re claim 8: both the rigid portion 12 and the resilient portion 30 define an open region that is aligned with a lens associated with a camera when an electronic device is contained by the case.
In re claim 9: the resilient portion 30 further comprises a resilient border surrounding the open region (see figure 5).
In re claim 12: the rigid portion 12 and the resilient portion 30 are dimensioned so that the resilient portion 30 is flexed when it is engaged with the hard portion (see figure 5).
In re claim 13: an opening 26 configured to provide access to an electronic port   (see figure 5).
In re claim 14: the rigid portion 12 is made of a plastic material  (see [0006]).
In re claim 15: A method of protecting an electronic device comprising: attaching a rigid material 12 to a resilient material 30; dimensioning both the rigid material 12 and the resilient material 30 to contain an electronic device; configuring the rigid material 12, but not the resilient material 30, to cover most or all of a back portion of the electronic device; and providing an opening to allow a screen portion of the electronic device to be accessed through the opening in the rigid material 12 and resilient material 30 (see figure 5).
In re claim 18: providing openings configured to align with ports in the electronic device (see figure 5)..  
In re claim 19: forming a raised portion having a substantially rectangular shape with linear appendages radiating out from corners of the rectangle and from a center portion of the rectangle (see figure 5)..  


Claim(s) 1, 4-5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bau (US 2010/0096284) which in the figure 21 disclose the invention as claimed:
In re claim 1: A composite case 212 for an electronic device 10 comprising: a resilient portion 214 dimensioned to cover two end portions of the electronic device and less than half of a back portion of the electronic device; and a rigid portion 216 dimensioned to fit with the resilient portion, the rigid portion 216 dimensioned to provide a cover for at least part of the back portion of the electronic device 10.
In re claim 4: a sidewall in the case comprised partially of the rigid portion 
and the resilient portion (see figure 21 of Bau).
In re claim 5: actuators in the resilient portion of the sidewall dimensioned to align with actuators on an electronic device when the electronic device is contained in the case (see figure 8 of Bau).
In re claim 11: the resilient portion 214 has peripheral structure but substantially no front or rear structure (see figure 21 of Bau).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyner et al. (US 2012/0261289), Wyner et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation:
In re claim 2: the rigid portion defines a honeycomb pattern.
In re claim 16: providing a honeycomb structure in the rigid material.  
To modify the cutout portion pattern of Wyner et al. with honeycomb pattern as claimed would entail a mere change in shape of each hole and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
A change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
In re claim 20: A composite case for an electronic device comprising: a resilient portion 30 dimensioned to cover two end portions of the electronic device and less than half of a back portion of the electronic device (when the front of the device is being protected by the 30); and a rigid portion 12 dimensioned to fit with the resilient portion, the rigid portion 12 dimensioned to provide a cover for at least part of the back portion of the electronic device; a region (inside surface) of the rigid portion 12 that is raised toward an electronic device contained by the case; and wherein the raised region (inside surface) is generally rectangular with lines radiating from corners of the rectangle and a center portion of the rectangle (figure 3)
Wyner et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation:
a region in the rigid portion defining honeycomb shapes
To modify the cutout portion pattern of Wyner et al. with honeycomb shapes as claimed would entail a mere change in shape of each hole and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
A change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyner et al. (US 2012/0261289) in view of Hung (US 2011/0095033). Wyner et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Hung:
In re claim 10: the rigid portion is substantially at least one of transparent and transparent (see [0008] of Hung).
In re claim 17: the rigid material is substantially at least one of: translucent and transparent (see [0008] of Hung).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the rigid portion material of Wyner et al. with a transparent material as taught by Hung in order to allow a user to view the item being held within the container (see col1, ll.6-33 of Peters).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735